                         UNITED STATES DISTRICT COURT

                               DISTRICT OF NEVADA

                                          ***
 UNITED STATES OF AMERICA,                   Case No. 3:97-cr-00057-LRH-RAM

                             Plaintiff,      MINUTE ORDER

       v.                                    June 18, 2019

 STEVEN ROBERT KENYON,

                          Defendant.



PRESENT: THE HONORABLE LARRY R. HICKS, UNITED STATES DISTRICT JUDGE
DEPUTY CLERK:       NONE APPEARING              REPORTER: NONE APPEARING
COUNSEL FOR PLAINTIFF(S):                 NONE APPEARING
COUNSEL FOR DEFENDANT(S):                 NONE APPEARING
MINUTE ORDER IN CHAMBERS:
       Before the court is defendant Steven Kenyon's Motion to Receive Court Transcripts and
Full Discovery (ECF No. 59).

        This matter is referred to the Court Clerk to advise defendant Kenyon concerning the
identification and cost requirements of court documents he may seek. With regard to "elements
of discovery" and "police reports", no authority has been cited to the court which would
authorize the court to order production of either discovery or police reports in this matter.

      Defendant Kenyon's motion (ECF No. 59) is therefore DENIED without prejudice.

      IT IS SO ORDERED.

                                              DEBRA K. KEMPI, CLERK

                                              By:              /s/

                                                             Deputy Clerk
